Citation Nr: 0019415	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased evaluation for left kidney 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from February 1972 to 
August 1975.  This case, which included the issues of 
entitlement to an increased evaluation for service-connected 
major depression and entitlement to a total disability rating 
based on unemployability due to service-connected disability, 
was remanded by the Board of Veterans' Appeals (Board) in 
April 1998 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, for additional 
development.  An October 1999 rating decision granted an 
increased evaluation of 100 percent for major depression, 
effective March 10, 1994; consequently, the issue of 
entitlement to an increased evaluation for major depression 
is no longer on appeal.  Since the date of receipt of the 
veteran's claims for entitlement to an increased evaluation 
for major depression and entitlement to a total disability 
rating based on unemployability due to service-connected 
disabilities was the same day in February 1994.  Therefore, 
the issue of entitlement to a total disability rating based 
on unemployability due to service-connected disabilities is 
moot.  See VAOPGCPREC 6-99.

The Board notes that the veteran's kidney disease is rated 30 
percent disabling under Diagnostic Code 7502, which provides 
that the disability is to be rated on the basis of renal 
dysfunction.  The criteria for 30 and 60 percent evaluations 
under renal dysfunction include reference to Diagnostic Code 
7171 for hypertension.  38 C.F.R. § 4.115a (1999).  During 
the pendency of the veteran's appeal the VA Schedule for 
Rating Disabilities (Rating Schedule) was revised with 
respect to the cardiovascular system, effective January 12, 
1998.  See 62 Fed. Reg. 65207-65224 (1997) (presently 
codified at 38 C.F.R. §§ 4.104 (1999).  The RO has not 
considered the veteran's claim under the revised criteria.  
Additionally, the Board notes that there is only one blood 
pressure reading on file, taken in April 1999, since a VA 
examination in April 1996.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to the issue on appeal.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of any currently 
present kidney disability; the 
examination should determine whether the 
veteran has constant albuminuria with 
edema and whether there is a definite 
decrease in kidney function and should 
include multiple blood pressure readings.  
All indicated studies must be performed.  
All manifestations of current disability 
should be described in detail.  The 
claims files must be made available to 
and reviewed by the examiner, and the 
examination report should reflect that 
the files were reviewed.  The rationale 
for all opinions expressed must be 
provided.

3.  Thereafter, the RO should review the 
claims files and ensure that all 
developmental actions, including the 
medical examination, have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development and should readjudicate the 
issue on appeal, to include consideration 
of the new schedular criteria for 
evaluating hypertension under Diagnostic 
Code 7101 and the provisions of 38 C.F.R. 
§ 3.321(b)(1).

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




